Citation Nr: 1307569	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from October 1964 to October 1966 and October 1966 to January 1971, with service in the Republic of Vietnam from December 1965 to November 1966 and December 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for hypertension and declined to reopen the claims for service connection for a skin disorder and service connection for PTSD.  In a September 2007 rating decision, the RO reopened the claims for service connection for skin disorder and PTSD, and denied the claims on the merits.

The Veteran testified at hearings before a Decision Review Officer (DRO) in July 2009 and before the undersigned Veterans Law Judge (VLJ) in April 2012.  These transcripts have been associated with the file.  At the April 2012 hearing, as discussed further below, the Veteran submitted a statement withdrawing his claim for service connection for a skin disorder. See 38 C.F.R. § 20.204 (2012).  

In January 2012, the RO issued a rating decision granting service connection for an anxiety disorder, not otherwise specified (NOS), an alternative psychiatric diagnosis to the PTSD diagnosis claimed by the Veteran provided by the January 2012 VA examiner.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (holding that alternative diagnoses provided during the development of the claim, linked to the symptoms claimed by the Veteran, are within the scope of a claim filed for a different diagnosis specifically identified by the Veteran); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction suffered" and holding that a single claim for disability compensation can encompass more than one condition).     

However, a grant of benefits for only one diagnosis linked to the Veteran's claimed symptoms only constitutes a total grant of the benefits sought on appeal where the evidence does not indicate that the Veteran may be entitled to additional benefits for other symptoms or manifestations not considered when the current rating for the service-connected disorder was assigned.  Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) ("Two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology."); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (holding that where disabilities are combined and the rating is increased as a result of the service connection of an additional diagnosis, the adjudication of the benefits awarded for the additional diagnosis constitutes a separate and distinct claim); see generally Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (explaining that a determination of whether two claimed disabilities are separate turns on the symptomatology is duplicative of or overlapping).  

Nevertheless, any downstream issues regarding the disability rating ultimately assigned for a grant of service connection for an additional diagnosis, here, PTSD, including issues of entitlement to any separate ratings or a higher combined rating, are not anticipated by the scope of the service connection claim on appeal and must be initially adjudicated by the Agency of Original Jurisdiction (AOJ) and separately appealed by the Veteran before the Board could property assume jurisdiction.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted, a second NOD is necessary to initiate appellate review of the "downstream" issues of the disability rating and the effective date); 38 C.F.R. § 20.200.

Here, symptomatology attributed to the Veteran's PTSD was not necessarily considered in the assignment of the disability rating for the service-connected anxiety disorder in the January 2012 rating decision.  For example, the January 2012 rating decision considered the Veteran's symptoms of depressed mood and chronic sleep impairment and determined that the evidence showed occupational and social impairment with only an occasional decrease in work efficiency and inability to perform occupational tasks.  Symptoms of nightmares, flashbacks, intrusive memories, exaggerated startle response, hypersensitivity to noise, anxious and/or irritated mood, hypervigilance, night sweats, temper flares, avoidance behaviors, survivor guilt, restricted facial expression and affect, decreased energy and concentration, poor appetite, a burning feeling in upper arms and chest accompanied by sense of adrenaline rush, passive thoughts about suicide without intent or plan, and isolation, including difficulty emotionally engaging in and maintaining friendships, difficulty trusting others, and fear of large crowds, have all been attributed to the Veteran's PTSD.  See, e.g. April 2006 and July 1996 VA examination reports; April 2007, June 2006, February 2006, April 2001, and March 2001 VA treatment records; April 2007 VA psychiatrist and VA social worker statement; and June 2006 VA psychiatry resident and VA psychologist statement.  Therefore, the January 2012 rating decision granting service connection for anxiety does not necessarily constitute a full grant of the benefits sought on appeal in this specific case, and the issue of service connection for PTSD remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2010, the Veteran's spouse submitted a statement raising the issue of apportionment of the Veteran's benefits.  As noted in the RO's February 2012 memorandum, this issue may not have been finally adjudicated or otherwise fully processed by the RO and is referred to the AOJ for appropriate action.  

Additionally, although the Veteran's character of discharge for his second period of service is not relevant to the claim on appeal, as this decision fully grants service connection for PTSD on the basis of stressors experienced during the first period of service, the Veteran has nevertheless repeatedly challenged the June 1989 Board decision finding that the character of his discharge for the period of service from June 1967 to January 1971 is a bar to the payment of VA benefits throughout the pendency of this claim.  See, e.g., April 2012 Board hearing transcript, July 2009 DRO hearing transcript, June 2006 motion for reconsideration, and October 1997 statement.  Furthermore, new evidence has been received that may be relevant since the June 1989 decision.  See, e.g. October 1996 VA social worker statement; see generally 38 C.F.R. § 3.156.  The AOJ has not adjudicated the Veteran's challenge to the June 1989 Board decision in light of the additional evidence associated with the claims folder since that decision.  Therefore, it is also referred back to the AOJ for appropriate action.

Lastly, the Board notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the evidence of record, particularly the April 2007 statement submitted by the Veteran's VA social worker and VA psychiatrist, and should be given appropriate consideration by the AOJ in conjunction with the evaluation of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 19, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal concerning service connection for a skin condition is requested.

2.  Service personnel records were requested and received in April 2007 and contain relevant official service department records that existed but were not associated with the claims file when VA first decided the Veteran's claim for entitlement for service connection for PTSD.

3.  The Veteran is currently diagnosed with PTSD that was incurred in, or caused by, his first period of military service.






CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal concerning service connection for a skin disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for reconsideration of the Veteran's previously denied claims for entitlement to service connection for PTSD have been met.  38 C.F.R. § 3.156(c) (2012).

3.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim to Reopen Service Connection for a Skin Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal concerning the claim to reopen service connection for a skin condition, and, hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claim to reopen service connection for a skin condition is dismissed.

II. Service Connection for PTSD

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefits sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Similarly, there is no need to discuss whether the DRO who conducted the July 2009 hearing or the undersigned VLJ who conducted the April 2012 hearing complied with the duties of a hearing officer under 38 C.F.R. § 3.103(c)(2) as any lack of compliance would also constitute harmless error.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons or bases for its findings and conclusions on all material issues of fact and law, there is no need to discuss each piece of evidence submitted by the Veteran, or on his behalf, in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (explaining that the Board must review the entire record, but need not explicitly discuss every individual piece of evidence in the record).  Accordingly, the analysis below will focus on an evaluation of the material evidence of record and whether this evidence substantiates the claim on appeal.  Therefore, the Veteran should not assume that the Board has overlooked evidence that is not explicitly mentioned in the following discussion.  See generally Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

However, the Board is required to analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board's responsibility to evaluate the evidence applies to both medical evidence and competent lay evidence.  Madden, 1125 F.3d at 1481; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Lay evidence may be used in some cases to diagnose or establish the etiology of the Veteran's medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana, 24 Vet. App. at 433 n.4.  With regard to medical evidence, the Board will evaluate the probative value of a medical opinion by assessing whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302 (citing Fed. R. Evid. 702).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he currently suffers from PTSD incurred during his first tour of duty in Vietnam, beginning in December 1965, as a result of exposure to hostile military activity during that period of service.  Pursuant to VA's duty to assist the Veteran in the development of the claim, additional service personnel records were requested and obtained in April 2007, including the Veteran's Enlisted Qualification Record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This record shows that the Veteran served in Vietnam beginning in December 1965 and his military occupational specialties (MOSs) training included that of light weapons infantryman, automotive repairman, and engine equipment repairman during his first period of service.  The service record shows that the Veteran had MOS training of light weapons infantryman beginning October 1964.  Duplicate documents show principle duties from November 1964 as that of an automotive maintenance repairman and in August 1966 an engine equipment repairman.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  
38 C.F.R. § 3.156(c).  The regulation further explains that service records that relate to a claimed in-service event, injury, or disease are relevant.  38 C.F.R. §3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

Here, the Veteran's Enlisted Qualification Record, showing training in the MOS of light weapons infantryman during his first period of service, in October 1964, is relevant to a claimed in-service event.  See generally 38 C.F.R. § 3.304(f)(3).  This information was not previously available from other records present in the claims folder during any previous adjudication and therefore could not have been considered.  Therefore, the Board will reconsider the Veteran's claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c) despite the prior final September 1996 and July 2002 rating decisions of record. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Generally, to be entitled to service connection for PTSD, the record must include the following:  (1) medical evidence establishing a clear diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

On July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for proving the existence of an in-service stressor under certain specific circumstances.  Prior to July 13, 2010, the non-combat Veteran's lay testimony was considered insufficient to establish the occurrence of the stressor on its own.  Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Rather, corroborating evidence in the form of service records or other credible statements was required.  See Cohen, 10 Vet. App. at 142; but see Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where (1) the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and (3) a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that (a) the claimed stressor is adequate to support a diagnosis of PTSD and (b) the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary.

The regulation defines "fear of hostile military or terrorist activity" to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that were received on or after July 13, 2010, or, if received prior to that date, claims that have not been finally adjudicated as of July 13, 2010.  Ervin v. Shinseki, 24 Vet. App. 318, 321-26 (2011); 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).  As the Veteran's service connection claim for PTSD was pending on appeal as of July 13, 2010, the amended regulations apply to his claim.

During his first period of service, the Veteran reports that he frequently rode shotgun on convoys between Cam Rahn Bay and Phan Rang. He reported a specific incident where his convoy was ambushed by snipers, causing death and injury to other soldiers, including one of the Veteran's personal friends.  This tour of duty in Vietnam is corroborated by several service records, and the DD-214 from his first period of service shows an MOS of engine equipment repairman.  Other records, as noted above, also show an MOS of automotive repairman, as well as training in an MOS of light weapons infantryman.  The stressor claimed, i.e., being confronted by a sniper ambush that killed other soldiers while traveling with a convoy in Vietnam, is consistent with the Veteran's verified type of service, circumstances of service, and place of service,  and the reaction he describes evinces feelings of fear, helplessness, and horror.  See 38 C.F.R. § 3.304(f)(3); see also 38 U.S.C.A. § 1154 (a) (West 2002).  

Several VA psychological and psychiatric specialists have diagnosed the Veteran with PTSD as related to this stressor.  See April 2007 VA treatment records (discussing stressors from the first period of service in relation to his PTSD diagnosis); June 2006 VA psychiatry resident and VA psychologist statement (explaining that the Veteran's PTSD symptoms likely began around the end of his first period of service); February 2006 VA treatment records (discussing the convoys he participated in while serving in Vietnam in relation to his PTSD diagnosis).  Additionally, reports of symptoms later associated with PTSD appear in the record as early as December 1970, where the Veteran reported symptoms of depression and excessive worry on a December 1970 medical history report.  See also October 1983 VA examination report (showing reported symptoms of nervousness and tension).  

Further, while the January 2012 VA examiner found that the Veteran did not exhibit a sufficient number of behaviors associated with PTSD to support that diagnosis, and instead diagnosed anxiety disorder, NOS, or "subsyndromal or subthreshold PTSD," the report explicitly notes that the sniper ambush described above was adequate to support a diagnosis of PTSD.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 669 F.3d 1340, 1344 (2012) (noting that 3.304(f)(3) does not require confirmation of a PTSD diagnosis by a VA practitioner, only a "forensic " determination that the claimed stressor is adequate to support a PTSD diagnosis).  Further, the January 2012 examiner related the symptoms attributed to PTSD by other mental health professionals to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).  

The only evidence to the contrary is, as noted, the alternative diagnosis provided by the January 2012 VA examiner.  However, this "subthreshold" diagnosis was given due to the lack of observable symptoms supporting a PTSD diagnosis, such as avoidance symptoms, when these symptoms are consistently ascribed to the Veteran by his regular VA mental health care providers elsewhere in the record, as well as the lack of validity of the psychiatric tests administered.  See, e.g. April 2007 VA psychiatrist and VA social worker statement; June 2006 VA psychiatry resident and VA psychologist statement; February 2006 VA treatment records.  

However, the January 2012 examiner noted that the Veteran repeatedly returned to his negative feelings about the VA claims process, including the January 2012 VA examination, when discussing his symptoms of PTSD, impacting the examiner's ability to separate the feelings attributable to the claims process to any symptoms of PTSD.  Conversely, his regular VA treating mental health professionals appear to have reported their observations of the Veteran's PTSD without any reference to such.  Further, these regular examiners generally possess significant knowledge relevant to the Veteran's condition because of the opportunity they have had to track the progression of and treatment for his disorder.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  

Due to the questions raised during the January 2012 VA examination on the accuracy of the data obtained, and the importance of the history the Veteran has with his VA mental health providers, the diagnoses provided by the Veteran's VA mental health care providers, including a psychiatrist, psychiatry resident, psychologist, and social worker, as well as the previous VA examiners, are as probative as the negative determination made by the January 2012 VA examiner, particularly as it appears that the negative finding regarding PTSD was based, in part, on some inconsistent facts resulting from an interview and psychological testing.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, there is no clear and convincing evidence against the Veteran's claim for service connection for PTSD.  See 38 C.F.R. § 3.304(f)(3).   

As the stressor claimed is related to fear of hostile military activity and consistent with the place, type, and circumstances of the Veteran's character of service; VA psychological and psychiatric experts have confirmed that the stressor is adequate to support a diagnosis of PTSD and have related the Veteran's PTSD symptoms to the claimed stressor; and there is no clear and convincing evidence to the contrary; service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3).  See generally Avecedo v. Shinseki, 25 Vet. App. 286, 291-92 (2012).  All reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. §  5107(b); Gilbert, 1 Vet. App. 53-56; 38 C.F.R. § 3.102.


ORDER

The appeal as to entitlement to service connection for a skin disorder, to include whether new and material evidence has been received to reopen the claim, is dismissed.

Service connection for PTSD is granted.



REMAND

The Veteran claims that he currently suffers from hypertension secondary to his service-connected diabetes mellitus, type II.  See April 2012 Board hearing transcript.  The duty to notify the Veteran of the information and evidence needed to substantiate his claim requires, in this case, that the Veteran be provided with notice of the elements needed to establish a claim for service connection on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310; see also Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  As no such notice was provided in the December 2005 notice letter or in any other correspondence between the VA and the Veteran since that time, corrective VCAA notice on the information and evidence necessary to substantiate a claim for service connection on a secondary basis should be provided on remand. 

Furthermore, the VA examination report obtained in April 2006 is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the VA examiner did not provide any rationale for the opinion that the Veteran's hypertension is not due to or aggravated by his diabetes mellitus, type II.  Nieves-Rodriguez, 22 Vet. App. at 304 (explaining that the VA examiner must provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case). Furthermore, although nonservice-connected pension was initially awarded in February 2000, partly on the basis of an August 1999 diagnosis of hypertension in the Veteran's VA treatment records, the VA examiner stated that the Veteran was first diagnosed with hypertension in approximately 2001.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, at the April 2012 Board hearing, the Veteran asserted that his service-connected diabetes mellitus, type II, and hypertension were first diagnosed by the same doctor at the same time.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The Veteran is competent to report a contemporaneous diagnosis.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Therefore, on remand, a VA medical opinion should be obtained on the date of onset of the Veteran's hypertension and the etiology of that disorder, including a determination on any relationship hypertension may have to the Veteran's service-connected diabetes mellitus, type II.  See Stefl, 21 Vet. App. at 123.  Further, the opinion must include a discussion that fully articulates the rationale for the determinations made, including identification of the relevant facts and medical principles relied on by the examiner.  See Nieves-Rodriguez, 22 Vet. App. at 304

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b), 3.310.  Conduct all additional development indicated by any response received from the Veteran or any other additional information obtained on remand. 

2.  Thereafter, obtain a VA medical opinion on the etiology of the Veteran's hypertension.  The Veteran's claims file and a copy of this Remand should be made available to and reviewed by an appropriate medical expert in conjunction with the examination.  The opinion should include the following determinations:

(a) Upon review of all relevant medical evidence, determine the date of onset of the Veteran's hypertension.  Cite the specific facts relied upon in making this determination.

(b) State whether it is at least as likely as not (50 percent or greater probability) that hypertension is (i) proximately due to, (ii) the result of, or (iii) aggravated (chronically worsened) by service-connected diabetes mellitus, type II.  Fully discuss the reasoning for this opinion, to include discussion of the facts relied upon and medical principles considered.

(c) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, and include a discussion of the reasoning for this opinion, including identification of the relevant facts and medical principles considered. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

3.  Review the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the medical expert if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


